DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: On page 1, line 9, the status of the parent application should be updated.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The written disclosure should provide support for what is regarded as the “gap” in claim 22, line 3 and claim 24, line 4.
It is noted that throughout claims 1-7, 22 and 23, a door and a wall are not regarded as being positively claimed.
Claims 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,591,248 in view of Costello 5,118,175. Costello teaches a firearm receptacle 12, 34 including a flat back surface (see the flat back surface of the front flange at numeral 12 in fig. 1 and directly below the numeral 14 in fig. 4) which abuts the wall 14, wherein the firearm receptacle maintains any firearm seated therein in a downward pointing position.  It would have been obvious to modify the subject matter of claims 15-21 of U.S. Patent No. 10,591,248 to include a flat back surface which abuts a door or wall, wherein the firearm receptacle maintains any firearm seated therein in a downward pointing position, in view of the teaching of Costello, to provide for an easy retrieval of a firearm when in use.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costello 5,118,175.
As noted above, a door and a wall are not being positively claimed.  
Re claim 1, Costello teaches a firearm receptacle comprising a mounting structure 12, 34 configured to be fixably mounted to a wall 14, the mounting structure including a flat back wall surface 34 configured to abut a surface of a wall 14, the entirety of the firearm receptacle being disposed on one side of the flat back wall surface 34 opposite the surface of the wall, a firearm holder 32, a door stopper 16 capable of stopping a door and configured to transition between a deployed position in fig. 2 and a stowed position in fig. 1, the stopper capable of impeding the opening of a door when the stopper is in the deployed position and capable of allowing the opening of the door in the stowed position, and the firearm holder 32 configured to prevent the door stopper from transitioning to the stowed position when an oversized firearm is disposed in the firearm holder, which oversized firearm would prevent the stopper 16 from moving to its fig. 1 stowed position.
.
Claim 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siler et al 6,405,861.
As noted above, a door and a wall are not being positively claimed.  
Re claim 1, Siler et al teaches a firearm receptacle comprising a mounting structure 1 configured (capable of) being fixably mounted to a wall, the mounting structure including a flat back wall surface at the left side of fig. 2 which is opposite to the opening in the mounting structure 1 configured and capable of abutting a surface of a wall, the entirety of the firearm receptacle being disposed on one side of the flat back wall surface opposite the surface of the wall that is capable of being abutted, a firearm holder 11, 12, 12A, 12B, a door stopper 3 capable of stopping a door and configured to transition between a deployed position in fig. 6 and a stowed position in fig. 2, the stopper capable of impeding the opening of a door when the stopper is in the deployed position and capable of allowing the opening of the door in the stowed position, and the firearm holder 11, 12, 12A, 12B configured to prevent the door stopper from transitioning to the stowed position when an oversized firearm is disposed in the firearm holder, which oversized firearm would prevent the stopper 3 from moving to its fig. 2 stowed position.
Re claim 6, the holder is configured to point a firearm in a downward direction in fig. 2 in the deployed position.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Costello 5,118,175 in view of Delattre et al 2014/0245934.
Re claim 2, the door stopper 16 of Costello is a platform hingably coupled to the mounting structure, and the firearm holder 32 is disposed between a portion of the platform and a portion of the mounting structure, and a limiter 48 limits the rotation angle of the platform 16.  Delattre et al teaches a firearm receptacle with a door stopper/platform 4 functioning with a limiter 50 that limits the rotation of the platform 4 with respect to the mounting structure 2 to about forty-five degrees (see paragraph [0078], lines 3-4).  It would have been obvious to modify the limiter 48 of Costello such that it limits the rotation of the platform to no more than forty-five degrees, in view of the teaching of Delattre et al and an obvious matter of design choice, since the platform 16 of Costello appears to rotate to such an angle in fig. 2, and one skilled in the art would have found it obvious to limit the rotation to an angle of one’s choice. 
Re claim 3, the firearm holder 32 of Costello is fastened to the platform 16.
Re claim 5, the receptacle of Costello includes a latch including a first portion 42 coupled to the mounting structure 12, 34, and a second portion 36 coupled to the platform 16, the portions 36, 42 being free to engage one another when the holder 32 is empty, and the portions 36, 42 being prevented from engaging one another when an oversized firearm is disposed in the holder 32, such that the platform 16 may not move to its stowed position in fig. 1.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Costello 5,118,175 in view of Delattre et al 2014/0245934 as applied to claim 3 above, and further in view of Christoff 9,801,455.
Re claim 4, Christoff teaches a firearm holder 10 formed of a collapsible pouch (column 2, lines 60-62).  
.
               Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Costello 5,118,175 in view of Christoff 9,801,455 and Derkatz 5,016,793.
Re claim 7, Christoff teaches a firearm holder 10 formed of a flexible material (column 2, lines 60-62).  Derkatz teaches forming a firearm holder holster of a ballistic material (column 2, lines 42-45).   
It would have been obvious to form the firearm holder 32 of Costello as a flexible ballistic material, in view of the respective teachings of Christoff and Derkatz, to provide expected storage capabilities, including allowing other objects to be stored in the mounting structure 12, 34 of Costello also, and to optimize the strength of the holder 32 of Costello.
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Siler et al 6,405,861 in view of Delattre et al 2014/0245934.
Re claim 2, the door stopper 3 of Siler et al is a platform hingably coupled to the mounting structure 1, and the firearm holder 11, 12, 12A, 12B is disposed between a portion of the platform 3 and a portion of the mounting structure 1, and a limiter 5 limits the rotation angle of the platform 3.  Delattre et al teaches a firearm receptacle with a door stopper/platform 4 functioning with a limiter 50 that limits the rotation of the platform 4 with respect to the mounting structure 2 to about forty-five degrees (see paragraph [0078], lines 3-4).  It would have been obvious to modify the limiter 5 of Siler et al such that it limits the rotation of the platform 3 to no more than forty-five degrees, in view of the teaching of Delattre et al and an obvious matter of design choice, since the platform 3 of Siler et al appears to rotate to such an angle in fig. 6, and one skilled in the art would have found it obvious to limit the rotation to an angle of one’s choice. 
Re claim 3, the firearm holder 11, 12, 12A, 12B of Siler et al is fastened to the platform 3.
.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Siler et al 6,405,861 in view of Delattre et al 2014/0245934 as applied to claim 3 above, and further in view of Christoff 9,801,455.
Re claim 4, Christoff teaches a firearm holder 10 formed of a collapsible pouch (column 2, lines 60-62).  
It would have been obvious to form the firearm holder 11, 12, 12A, 12B of Siler et al as a collapsible pouch, in view of the teaching of Christoff, to provide expected storage capabilities, including allowing other objects to be stored in the mounting structure 1 of Siler et al also.
               Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Siler et al 6,405,861 in view of Christoff 9,801,455 and Derkatz 5,016,793.
Re claim 7, Christoff teaches a firearm holder 10 formed of a flexible material (column 2, lines 60-62).  Derkatz teaches forming a firearm holder holster of a ballistic material (column 2, lines 42-45).   
It would have been obvious to form the firearm holder 11, 12, 12A, 12B of Siler et al as a flexible ballistic material, in view of the respective teachings of Christoff and Derkatz, to provide expected storage capabilities, including allowing other objects to be stored in the mounting structure 1 of Siler et al also, and to optimize the strength of the 11, 12, 12A, 12B of Siler et al.
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 6, 2021